Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 01/19/2021, amending claims 1, 5-8, 12-15, and 18-20.
Claims 1, 2, 6-9, 12-15, and 18-20, are amended BY EXAMINER’S AMENDMENT.

Claim Rejections – 35 USC § 101 Withdrawn
Consistent with jettisoning of the 101 rejection as rendered in the Examiner’s Non-Final Action sent on 08-21-2020, while claims fall within the abstract idea grouping, “Certain Methods of Organizing Human Activity”, the Examiner finds the totality of the claims, amount to more than this abstract idea, the totality of the claims representing a practical application and novel determination, by a hierarchical state machine as embodied within a configuration device, to facilitate automatic configuration of an audience measurement device, specifically “using a hierarchical state machine, whether a layer in a hierarchical structure of a message to be transmitted to a configuration device indicates that the message was generated in response to a command received from the configuration device; in response to determining that the layer in the hierarchical structure of the message indicates that the message was generated in response to the command:  segmenting, based on a maximum transmission size identified by a protocol of the audience measurement device, the message into at least two message segments; storing a first one of the message segments in a first characteristic memory of the audience measurement device to establish a first location from which the configuration device is to access 
Claim Rejections – 35 USC § 103 Rejection Withdrawn
Prior art of record: Lui (US 8,468,502), and Tal (US 2017/0041304) are withdrawn pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Michael Lenisa on 18 March 2021.


--- Claim(s) AMENDMENT(S)/CANCELLATIONS by Examiner’s Amendment as Follows ---
AMENDMENT TO CLAIMS


1.	(Currently Amended) A method for transmitting data from an audience measurement device, the method comprising:
determining, by executing an instruction with a processor and using a hierarchical state machine, whether a layer in a hierarchical structure of a message to be transmitted to a configuration device indicates that the message was generated in response to a command received from the configuration device;
in response to determining that the layer in the hierarchical structure of the message indicates that the message was generated in response to the command: 
segmenting, based on a maximum transmission size identified by a protocol of the audience measurement device, the message into at least two message segments;
storing a first one of the message segments in a first characteristic memory of the audience measurement device to establish a first location from 
transmitting a first advertisement , in response to the first one of the message segments being stored in the first characteristic memory, the first advertisement indicating to the configuration device that data 
storing, in response to an acknowledgement that the first one of the message segments has been gathered by the configuration device, a second one of the message segments in the first characteristic memory; and
transmitting a second advertisement to the configuration device, in response to the second one of the message segments being stored in the first characteristic memory; and
in response to determining that the layer in the hierarchical structure of the message does not indicate that the message was generated in response to the command:
storing the message in a second characteristic memory of the audience measurement device to establish a second location from which the configuration device is to access the message to display the message in a second window, the first location different from the second location, and the first window different from the second window; and


2.	(Currently Amended) The method of claim 1, wherein at least one of the first advertisement or the second 

3.	(Cancelled) 

4.	(Cancelled) 

5.	(Currently Amended) The method of claim 1, further including determining, using the  hierarchical state machine, whether a context of the message is a command response context or an event message context.

6.	(Cancelled) 

7.	(Cancelled) 

8.	(Currently Amended) An audience measurement device comprising:

a context determiner to: 
determine, using a hierarchical state machine, whether a layer in a hierarchical structure of the message indicates that the message was generated in response to a command received from the configuration device;
in response to determining that the layer in the hierarchical structure of the message indicates that the message was generated in response to the command: [[,]] 
segment, based on a maximum transmission size identified by a protocol of the audience measurement device, the message into at least two message segments;
store a first one of the message segments in a first characteristic memory of the audience measurement device to establish a first location from which the configuration device is to access the message to display the message in a first window; and
store, in response to an acknowledgement that the first one of the message segments has been gathered by the configuration device, a second one of the message segments in the first characteristic memory; and
in response to determining that the layer in the hierarchical structure of the message does not indicate that the message was generated in response to the command: [[,]] 

a communication processor to:
in response to determining that the layer of the hierarchical structure of the message indicates that the message was generated in response to the command: [[,]] 
transmit a first advertisementin response to the first one of the message segments being stored in the first characteristic memory, the first advertisement indicating to the configuration device that data 
transmit a second advertisement to the configuration device, in response to the second one of the message segments being stored in the first characteristic memory; and
in response to determining that the layer of the hierarchical structure of the message indicates that the message was generated in response to the command, advertise, to the configuration device, that the message is stored in the second characteristic memory and is available to be accessed by the configuration device.

9.	(Currently Amended) The audience measurement device of claim 8, wherein at least one of the first advertisement or the second 

10.	(Cancelled) 

11.	(Cancelled) 

12.	(Currently Amended) The audience measurement device of claim 8, wherein the context determiner is to determine, using the hierarchical state machine, whether a context of the message is a command response context or an event message context.

13.	(Cancelled) 

14.	(Currently Amended) A non-transitory 
use a hierarchical state machine to determine whether a layer in a hierarchical structure of a message to be transmitted to a configuration device indicates that the 
in response to determining that the layer in the hierarchical structure of the message indicates that the message was generated in response to the command: 
segment, based on a maximum transmission size identified by a protocol of the audience measurement device, the message into at least two message segments;
store a first one of the message segments in a first characteristic memory of the audience measurement device to establish a first location from which the configuration device is to access the message to display the message in a first window; [[and]]
transmit a first advertisement , in response to the first one of the message segments being stored in the first characteristic memory, the first advertisement indicating to the configuration device that data 
store, in response to an acknowledgement that the first one of the message segments has been gathered by the configuration device, a second one of the message segments in the first characteristic memory; and
transmit a second advertisement to the configuration device, in response to the second one of the message segments being stored in the first characteristic memory; and

store the message in a second characteristic memory of the audience measurement device to establish a second location from which the configuration device is to access the message to display the message in a second window, the first location different from the second location, and the first window different from the second window; and
advertise, to the configuration device, that the message is stored in the second characteristic memory and is available to be accessed by the configuration device.

15.	(Currently Amended) The non-transitory at least one of the first advertisement or the second 

16.	(Canceled) 

17.	(Canceled) 

non-transitory use the hierarchical state machine to determine whether a context of the message is a command response context or an event message context.

19.	(Cancelled) 

20.	(Cancelled) 


Allowable Subject Matter
Claim(s) claim(s)  1-2, 5, 8-9, 12, 14-15 and 18 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

While prior art reference(s) Lui (US 8,468,502), and Tal (US 2017/0041304) and NPL Giese, Elsevier, 2006, disclose the use of a state machine in machine-to-machine communication, and the segmenting of message packets between devices, they do not teach “using a hierarchical state machine, whether a layer in a hierarchical structure of a message to be transmitted to a configuration device indicates that the message was generated in response to a command received from the configuration device; in response to determining that the layer in the hierarchical structure of the message indicates that the message was generated in response to the command:  segmenting, based on a maximum transmission size identified by a protocol of the audience measurement device, the message into at least two message segments; storing a first one of the message segments in a first characteristic memory of the 
Therefore independent claims 1, 8, 14, and dependent claim(s) 2, 5, 9, 12, 15, and 18 is/are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        

                                                                                                                                                                                                    /WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682